UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 29, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50063 MOD-PAC CORP. (Exact Name of Registrant as Specified in its Charter) New York (State or other jurisdiction of incorporation or organization) 16-0957153 (I.R.S. Employer Identification No.) 1801 Elmwood Avenue, Buffalo, New York (Address of principal executive office) (Zip Code) (716) 873-0640 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] The number of shares outstanding of each class of common stock as of June 29, 2013 was: Common Stock, $0.01 par value 2,755,299 shares Class B Common Stock, $0.01 par value 561,297 shares 1 MOD-PAC CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets June 29, 2013 and December 31, 2012 3 Consolidated Statements of Operations Six Months Ended and Three Months Ended June 29, 2013 and June 30, 2012 4 Consolidated Statements of Cash Flows Six Months Ended June 29, 2013 and June 30, 2012 5 Notes to Consolidated Financial Statements 6-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12-16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17-18 Item 2. Unregistered Sales of Equity Securities 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MOD-PAC CORP. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) June 29, 2013 December 31, 2012 Current assets: Cash and cash equivalents $ 3,960 $ 3,641 Accounts receivable 5,983 6,008 Allowance for doubtful accounts ) ) Net accounts receivable 5,969 5,995 Inventories 6,686 6,782 Refundable income taxes 321 - Prepaid expenses 452 424 Assets held for sale 406 - Total current assets 17,794 16,842 Property, plant and equipment, at cost: Land 1,148 1,224 Buildings and improvements 13,954 14,435 Machinery and equipment 54,312 53,125 Construction in progress 160 643 69,574 69,427 Less accumulated depreciation ) ) Net property, plant and equipment 14,338 15,499 Deferred income taxes 412 317 Other assets 574 481 Total assets $ 33,118 $ 33,139 Current liabilities: Current maturities of long-term debt $ - $ 20 Accounts payable 1,983 1,884 Accrued expenses 694 1,223 Income taxes payable - 180 Total current liabilities 2,677 3,307 Long-term debt 1,800 1,800 Other liabilities 26 26 Total liabilities 4,503 5,133 Shareholders' equity: Common stock, $.01 par value, authorized 20,000,000 shares, issued 3,754,108 at June 29, 2013; 3,712,156 at December 31, 2012 38 37 Class B common stock, $.01 par value, authorized 5,000,000 shares, issued 561,297 at June 29, 2013; 564,191 at December 31, 2012 6 6 Additional paid-in capital 4,552 4,288 Retained earnings 32,029 31,685 Treasury stock at cost, 998,809 shares at June 29, 2013 and December 31, 2012 ) ) Total shareholders' equity 28,615 28,006 Total liabilities and shareholders' equity $ 33,118 $ 33,139 See accompanying notes to consolidated financial statements. 3 MOD-PAC CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) (Unaudited) Six Months Ended Three Months Ended June 29, 2013 June 30, 2012 June 29, 2013 June 30, 2012 Revenue: Net sales $ 28,551 $ 27,103 $ 14,207 $ 13,413 Rental income 162 190 87 77 Total revenue 28,713 27,293 14,294 13,490 Costs and expenses: Cost of products sold 23,642 23,732 11,864 11,704 Selling, general and administrative expenses 4,336 3,801 2,341 1,897 Impairment of assets 143 - - - Income (loss) from operations 592 ) 89 ) Interest expense ) Other income, net 1 2 3 1 Income (loss) before taxes 501 ) 45 ) Income tax expense (benefit) 157 ) 26 ) Net income (loss) $ 344 $ ) $ 19 $ ) Income (loss) per share: Basic $ 0.10 $ ) $ 0.01 $ ) Diluted $ 0.10 $ ) $ 0.01 $ ) See accompanying notes to consolidated financial statements. 4 MOD-PAC CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended June 29, 2013 June 30, 2012 Cash flows from operating activities: Net income (loss) $ 344 $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 1,526 1,574 Adjustment to provision for doubtful accounts 6 ) Stock option compensation expense 58 209 Deferred income taxes ) ) Impairment of assets 143 - Cash flows from changes in operating assets and liabilities: Accounts receivable 21 ) Inventories 96 ) Prepaid expenses ) ) Other liabilities - (1 ) Accounts payable 100 359 (Refundable) payable income taxes ) 133 Accrued expenses ) ) Net cash provided by (used in) operating activities 1,141 ) Cash flows from investing activities: Change in other assets ) ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on long-term debt ) ) Proceeds from the issuance of stock 206 2 Net cash provided by (used in) financing activities 186 ) Net increase (decrease) in cash and cash equivalents 319 ) Cash and cash equivalents at beginning of year 3,641 3,900 Cash and cash equivalents at end of period $ 3,960 $ 260 See accompanying notes to consolidated financial statements. 5 MOD-PAC CORP.
